Case 3:19-cv-00208-GMG Document 10-4 Filed 06/04/20 Page 1 of 2 PageID #: 357
                                                                                                   GOVERNMENT           EXHIBIT




                                                                                                 US    Department       of Justice



                                                                                                 Bureau of Alcohol Tobacco

                                                                                                 Firearms and Explosives



                                                                                                 Washington     Field Division




                                                                                                 www atf gov



                                                                  March 25 2019




   David Frazier              II


   Frazier's       Pawn Shop
   922    N   Queen           Street


   Martinsburg            WV        25404


  RE      FFL4-55-003-02-8H-01768


   Dear   Mr       Frazier



  This    letter    is   in   response to your request for              a    hearing     regarding the Notice      to   Deny Application
   for   License         ATF Form 4498           issued    on January 29 2019                   This confirms that a hearing date has

  been scheduled              for   Thursday May         9     2019     at   I   OOOAM          The hearing    location will    be 40

   Compass Pointe Martinsburg                     WV     25404


   If
        you have     questions         concerning   the        hearing please do not hesitate to contact                 me    at


  202      648-7177




                                                                    t

                                                               Michael           F   Fronczak

                                                        Director        Industry       Operations

                                                         Washington              Field   Division



  Enclosure



  Cc      Division        Counsel

         Area Supervisor               Falls   Church    III   Field Office




                                                                                                                                           LIS00000011
 Case 3:19-cv-00208-GMG Document 10-4 Filed 06/04/20 Page 2 of 2 PageID #: 358

                      NOTICE OF HEARING                           DENIAL         OF APPLICATION             FOR LICENSE


 UNITED          STATES OF AMERICA                                                  DOCKET          NO

 INTHE MATTER OF THE NOTICE TO
 DENY APPLICATION FOR LICENSE                                                       WASHINGTON             FIELD DIVISION
 ISSUED         TO

 David Frazier          11                                                          DEPARTMENT OF JUSTICE
 922    N      Queen    Street                                                      BUREAU OF ALCOHOL
 Martinsburg           West Virginia 25404                                          TOBACCO FIREARMS AND
                                                                                    EXPLOSIVES



                                                         NOTICE OF HEARING

          On January 29 2019                   a   Notice to Deny Application             for   License    ATF   Form 4498 was issued

to   David      Frazier 11 922        N        Queen     Street Martinsburg            West     Virginia   25404


          By     email dated   February 14 2019 David Frazier 11 owner of Frazier's Pawn Shop
requested       a   hearing on the notice denying the license by and through David Frazier 11



                                                                                      conducted                         accordance         with
                                           given that a hearing in the matter will be
          Therefore notice            is                                                                           in


27    CFR      Part   478    Subpart       E   before Michael           F   Fronczak Director Industry            Operations Bureau of

Alcohol        Tobacco         Firearms and Explosives                 at   10 00   AM        on Thursday    May 9 2019 at 40
Compass Pointe                Martinsburg           WV       25404      As provided      in    27   CFR    478 76 the applicant may
be represented          at   the   hearing



            Issued     at    Washington            DC   this   25'h day of       March 2019


          You may       bring witnesses            with you andlor documentary            evidence that you wish to have considered

in   support    of your position           Prior to the      hearing    please    mark and number each piece of evidence              as


Applicant's         Exhibit            and bring three          3     copies   of each exhibit one for yourself one         for the


Government          attorney and one for
                                         the hearing officer



          This hearing will be informal                 in   nature   and will    be conducted      under the provisions of Section

923 f 2        of Title 18 United States             Code and Section 478 74 of           Title     27 of the Code of Federal

Regulations           ATF    Attorney Michael Boyer Washington                      Division    Counsel    will represent   the   government

The proceedings         will   be recorded         by   a court   reporter       Videotaping    of the hearing by either party will          not be

allowed




                                      MICHAEL F FRONCZAK
                    DIRECTOR INDUSTRY  OPERATIONS WASHINGTON FIELD DIVISION
                      BUREAU OF ALCOHOL TOBACCO FIREARMS AND EXPLOSIVES




                                                                                                                                                  US00000012
